DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the second determination unit" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-11 and 15-19  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al US 20200125947 A1.
       As per claims 1, 9 and 17 Park et al teaches an arithmetic processing apparatus comprising: 5a memory; and a processor coupled to the memory, the processor being configured (see fig.4 element 120 and 110 para [0073] for…..[0073] Referring to FIG. 4, the neural network apparatus 100 may include a processor 110 and a memory 120) to: determine, when a training of a given learning model (see fig.4 element 100 and para [0076] for….The processor 110 may generate a trained neural network by repeatedly learning an initial neural network. For example, a weight in the neural network may be updated repeatedly during a learning process)  is repeatedly performed , an offset amount (see para [0094] for…the processor 110 may determine, as the bit shift value of the i-th parameter parameter.sub.t(i), a difference in the number of bits between the most significant bit of the integer part in a fixed-point format having the fraction length frac_length.sub.t−1 for quantizing the i-th parameter parameter.sub.t(i) and the most significant bit of the previously detected i-th parameter parameter.sub.t(i).: Examiner note: one of ordinary skill in the art would know that a difference between the most significant bits is equivalent to the claimed subject matter offset amount) for 10correcting a decimal point position of fixed-point number data used in the training in accordance with a degree of progress of the training  (see para [0076] for…For example, the processor 110 may update a decimal point position in the fixed-point format to correspond to a parameter having a maximum value among the updated parameters); and determine, based on the offset amount, the decimal point position of the fixed-point number data used in 15the training (see figs. 3B 3C and , the processor 110 may update a decimal point position in the fixed-point format to correspond to a parameter having a maximum value among the updated parameters) .
          As per claims 2, 10, and 18  Park et al does teaches wherein the processor is further configured to: 20update the decimal point position based on statistical information (see para [0121] for….The neural network device 1230 may perform an operation of a neural network based on the received input data, and generate an information signal based on a result of the operation)related to a distribution of positions of most significant bits (see para [0017] for…The processor may detect, for each of the parameters, a most significant bit having a value ‘1’; and determine, for each of the parameters, a difference in a number of bits between the detected most significant bit and a most significant bit of an integer part of the fixed-point format as the bit shift value); and apply the offset amount to the updated decimal 71Fujitsu Ref. No. 19-00421 point position (see para [0076] for…For example, the processor 110 may update a decimal point position in the fixed-point format to correspond to a parameter having a maximum value among the updated parameters).
          As per claims 3, 11, and 19 Park et al does teaches, wherein the memory stores offset information in which the degree of the progress of the training is associated with the offset amount (see para [0085-0086] for…. Also, the processor 110 may store the bit shift values, the parameters, the number of occurrences of overflow, and the number of occurrences of underflow in the memory 120); and the processor is further configured to determine, when a change in the degree of the progress of the training is detected, the offset amount based on the offset information (see para [0086] for… Also, the processor 110 may store information about the updated fixed-point format in the memory 120).
          As per claims 7, 15 Park et al does teaches, wherein the degree of progress of the learning is one or more of a learning rate (see para [0109] for…. processor 110 may obtain the maximum bit shift value max_bit_shift.sub.t, the total number of occurrences of overflow # of overflow.sub.t, the fraction length frac_length.sub.t−1 of the fixed-point format for quantizing parameters updated in the t-th learning or inference process, the total number N of the parameters updated in the t-th learning or inference process, and an outlier data rate TH) a loss function of the training, a recognition accuracy of the learning model (see para [0047] for…. In this state, the initial neural network may have, in terms of securing a processing accuracy of the neural network), a quantization error of the training (see para [0076] for… When a variable parameter is quantized in the fixed-point format, since an accuracy loss may occur during the learning process, the processor 110 may update the fixed-point format to quantize the parameters, thereby reducing the accuracy loss while reducing the number of operation), and the number of iterations of the 25training (see para [0047] for… The neural network learning apparatus may generate a trained neural network by repeatedly training (learning) a given initial neural network).
          As per claims 8, 16 Park et al does teaches, wherein: the learning model is a neural network (see fig.1 and para [0027] for… explaining a neural network learning apparatus and a neural network); and the second determination unit determines the 5decimal point position of a fixed-point number data used in calculation of each of a plurality of layers (see fig.2 and para [0053] for…. Referring to FIG. 2, the neural network 2 may have a structure including an input layer, hidden layers) included in the neural network (see para [0075] for…. the processor 110 may update a decimal point position in the fixed-point format to correspond to a parameter having a maximum value among the updated parameters).


Allowable Subject Matter
Claims 4-6, 12-14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  wherein the processor is further configured 15to: detect an amount of fluctuation of the decimal point position of the fixed-point number data used in the training while the training of the learning model is repeated a given number of times; and 20determine the offset amount based on the number of times of the detection of each of a plurality of the amounts of fluctuation while the training is repeated the given number of times.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
((US-20200257960-A1 OR US-20200302289-A1 OR US-20190251429-A1 OR US-20190180177-A1 OR US-20190130255-A1 OR US-20190130268-A1).did. AND PGPB.dbnm.).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016. The examiner can normally be reached 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633